Title: From Thomas Jefferson to Ferdinand Grand, 4 March 1786
From: Jefferson, Thomas
To: Grand, Ferdinand



Sir
Paris Mar. 4. 1786.

There are in the prisons of St. Pol de Leon six Americans, prisoners to the Farmers general, who have been prosecuted on suspicion of attempting to smuggle tobacco. Having been altogether without money and their situation very distressing, I desired Messrs. Borgnis Desbordes of Brest to furnish them six livres a day. This they did from the 22d of October last by the hands of Messrs. Diot & co. I think it probable that Asquith will draw in their favor for this money during my absence in which case I must pray you to pay the draught on account of the United states. Those gentlemen having been very friendly, and discreet, you may safely consider as true what they shall say is the amount of the money they have furnished.
Mr. Dumas will also probably draw for 2700₶ about the 1st. of April for his salary, which should likewise be paid.
I have the honor to be with very great esteem Sir Your most obedient humble servt.,

Th: Jefferson

